         Case 1:18-cv-07489-VSB Document 33 Filed 05/21/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd Floor
                                                       New York, New York 10007


                                                                 May 21, 2020

By ECF
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     Natural Resources Defense Council, Inc. v. U.S. Environmental Protection Agency,
               No. 18 Civ. 7489 (VSB)

Dear Judge Broderick:

       This Office represents the U.S. Environmental Protection Agency (“EPA”) in the above-
referenced matter. Pursuant to the Court’s Order dated March 26, 2020, ECF No. 32, the parties
submit this joint status letter. In addition, for the reasons set forth below, the parties respectfully
propose that they be directed to submit a further joint status letter, to be filed no later than June
26, 2020, and that the scheduling of any initial conference or case management deadlines be
postponed in the interim.

         Plaintiff Natural Resources Defense Council commenced this action pursuant to the
Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), seeking certain records related to the
pesticide tetrachlorvinphos. As noted in the parties’ March 24, 2020 status letter, see ECF No.
31, the agency produced responsive, non-exempt records to Plaintiff, and on November 26, 2019,
EPA provided a draft index of responsive, non-exempt records that EPA was withholding in full
pursuant to FOIA exemptions. Since then, the parties have continued to work cooperatively and
resolved all outstanding concerns regarding EPA’s withholdings. Last month, Plaintiff presented
EPA with a demand for attorneys’ fees and costs. The government is reviewing Plaintiff’s
request. The parties hope to finalize an agreement, and if agreement is reached, they intend to
promptly submit a proposed stipulation and order, which would resolve any outstanding matters
in this case.

         The parties propose the filing of a further status letter advising the Court on the status of
any outstanding issues to be filed no later than June 26, 2020, and the postponement of any
initial conference or case management deadlines in the interim.
          Case 1:18-cv-07489-VSB Document 33 Filed 05/21/20 Page 2 of 2
 Page 2 of 2


       I thank the Court for its consideration of this request.

                                                    Respectfully,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                              By: /s/ Natasha W. Teleanu
                                                  NATASHA W. TELEANU
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2528
                                                  E-mail: Natasha.Teleanu@usdoj.gov

cc: Ian Fein, Esq.
